          Case 2:15-cv-01148-KJM-JDP Document 145 Filed 12/29/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   ERIC ZACHARY ANDERSON              ) Case No.: 2:15-cv-1148 KJM EFB P
                                        )
11                                      )
     Plaintiff,                         ) NOTICE OF STIPULATION OF
12                                      ) DISMISSAL WITH PREJUDICE; ORDER
     v.                                 )
13                                      )
     CSP SAC ASSISTANT WARDEN R.        )
14                                      )
     MEIER; ASSISTANT CAPTAIN S. RILEY; )
15   SGT. F. BOE; C/O VILLASENOR        )
                                        )
16                                      )
     Defendants.                        )
17                                      )
                                        )
18                                      )

19
20          It is hereby stipulated by and between Plaintiff ERIC ZACHARY ANDERSON and

21   DAVID VILLASENOR by and through his counsel of record, that the above-captioned
22   action be dismissed in its entirety with prejudice pursuant to Federal Rule of Civil
23
     Procedure 41(a)(1)(A)(ii), each side to bear its own costs and attorneys fees.
24
25   Dated: 9/15/2020                   _/s/ Eric Zachary Anderson_____________
26                                      ERIC ZACHARY ANDERSON
                                        [original signature retained by counsel]
27
28
                                    Notice of Stipulation of Dismissal
                                               Page 1 of 2
          Case 2:15-cv-01148-KJM-JDP Document 145 Filed 12/29/20 Page 2 of 2




 1
     Dated: 10/16/2020                 WILLIAMS & ASSOCIATES
 2
 3                                    By:_/s/ Martha M. Stringer___________
                                      MARTHA M. STRINGER,CSB #156333
 4
                                      Attorney for defendant VILLASENOR
 5
 6
 7    Pursuant to the foregoing, the Court dismisses the entire case with prejudice.

 8                                IT IS SO ORDERED.
 9
10   Dated: December 28, 2020.

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  Notice of Stipulation of Dismissal
                                             Page 2 of 2
